  Case 15-20855-GLT         Doc 139      Filed 11/16/20 Entered 11/16/20 12:43:57           Desc Main
                                        Document      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Lisa R. Baldwin
       Marlon E. Youngblood
                              Debtor(s)                                      CHAPTER 13

MIDFIRST BANK, its successors and/or assigns
                           Movant
           vs.
                                                                           NO. 15-20855 GLT
Lisa R. Baldwin
Marlon E. Youngblood
                              Debtor(s)

Ronda J. Winnecour                                                       11 U.S.C. Section 362
                              Trustee


                                          ORDER OF COURT

TO THE CLERK OF THE BANKRUPTCY COURT:
   AND NOW, this                 day of                       ,2020, counsel for the parties having
consented hereto, it is hereby ORDERED that the Motion for Relief from Stay filed in the above matter be
hereby is Denied as withdrawn. The hearing in this matter scheduled for November 18, 2020 at 9:00 A.M.
is canceled.
                                                          BY THE COURT:

                                                          ___ _ _ _ _ _ _              _   _     _ J.
                                                          U.S. Bankruptcy Judge


                                                  /s/ Brian C. Nicholas, Esquire_
                                                  Brian C. Nicholas, Esquire
                                                  KML Law Group, P.C.
                                                  BNY Mellon Independence Center
                                                  701 Market Street, Suite 5000
                                                  Philadelphia, PA 19106
                                                  412-430-3594

November 16, 2020
